Citation Nr: 1703953	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-07 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether a claim for benefits was timely filed prior to, and pending at the time of the Veteran's death, such that the Appellant's claim for accrued benefits is valid.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her friend



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to January 1973.  He died in January 2010.  The Appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the case was subsequently transferred to St. Petersburg, Florida.

In November 2016, the Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

Prior to his death, the Veteran initiated an informal claim for benefits on January 14, 2010.  





CONCLUSION OF LAW

The criteria for a valid application for accrued benefits by the Appellant have been met.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate a timely claim submitted by the Veteran prior to his death, such that the Appellant has submitted a valid claim for accrued benefits. Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Accrued Benefits Claim

The Appellant contends the Veteran submitted a timely claim for VA benefits, which was pending at the time of his death on January 27, 2010, and as such, her claim for accrued benefits is valid.  For the reasons discussed below, the Board agrees.  

Accrued benefits are benefits to which a Veteran was entitled at death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he or she had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  

The substance of the survivor's claim is purely derivative from any benefit to which the Veteran might have been entitled at his death; that is, the survivor cannot receive any such attributed benefit that the Veteran could not have received upon proper application therefore.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).  

In considering the Appellant's claim for accrued benefits, service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the claims file until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.  Hayes v. Brown, 4 Vet. App. 353 (1993).  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Factual Background and Analysis

The principle issue that must be resolved in this case is whether the Veteran submitted a timely claim for benefits prior to his death in January 2010.  As previously noted, in order to substantiate a valid claim for accrued benefits, the Appellant must show the Veteran had a claim pending at the time of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The facts in this case show the Veteran contacted the Tampa VAMC in June 2009, and asked to speak with someone who could help him submit a claim for service-connected benefits.  Thereafter, the record shows the Veteran completed a VA Form 21-526 Veterans Application for Compensation or Pension, as well as a VA Form 21-22 Appointment of Veterans Service Organization as Claimant's Representative on December 30, 2009.  At that time the Veteran appointed the Veterans of Foreign Wars (VFW) as his representative service organization.  Unfortunately, the VFW did not submit these forms to VA until February 16, 2010, which was after the Veteran's death.  Nonetheless, the record indicates the Veteran again contacted VA on January 14, 2010.  At this time the Veteran inquired into the status of his "case" and stated he wished to speak with his representative.   Critically, the Board notes that 38 C.F.R. § 3.155, which existed at that time, but has since been removed from the regulations, indicated that any "communication or action, indicating an intent to apply for one or more benefits under the laws  administered by the VA, from a claimant...may be considered an informal claim.  In this respect, the Board acknowledges that the Veteran had previously expressed a desire to initiate a claim for service-connected disability benefits, and thereafter, a completed formal claim was received by the Veteran that was signed prior to his death.  As such, the Board finds a timely claim was indeed submitted by the Veteran prior to his death.  To date, the RO has not assessed the merits of this claim, and as such, the Board does not have jurisdiction over that aspect of the case.  However, the Board does find a valid claim for accrued benefits has been submitted by the Appellant, because an informal claim for benefits was pending at the time of the Veteran's death, and that claim was formalized by an application for benefits that was signed and dated by the Veteran prior to his death.  


ORDER

The Veteran had a pending claim at the time of his death that warrants consideration of entitlement to accrued benefits.  To that extent only, the benefit sought on appeal is allowed.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


